46 So. 3d 1193 (2010)
Marisela GONZALEZ, Appellant,
v.
UNIVERSITY OF MIAMI and Gallagher Bassett, Appellees.
No. 1D10-2645.
District Court of Appeal of Florida, First District.
November 5, 2010.
Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, and Martha D. Fornaris of Fornaris & Associates, P.A., Coral Gables, for Appellant.
Eduardo E. Neret of the Law Offices of Eduardo E. Neret, P.A., Miami, for Appellees.
PER CURIAM.
In this workers' compensation appeal, Claimant argues the Judge of Compensation Claims (JCC) erred in denying her claims for palliative medical care for her low back injury, an increase in the permanent impairment rating for the low back injury from 3% to 7%, and attorney's fees and costs for obtaining those benefits. The Employer/Carrier has filed a Notice of Confession of Error advising this court it has abandoned any challenge to Claimant's arguments on these issues. Accordingly, we REVERSE the JCC's denial of the benefits described above, and REMAND for entry of an order awarding those benefits.
HAWKES, C.J., DAVIS and THOMAS, JJ., concur.